                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


United States of America,

       V.                                               Case No. 2:19-cr-42

Tina T. Thomas,                                         Judge Michael H. Watson

       Defendant.

                                         ORDER

      Tina T. Thomas ("Defendant") pleaded guilty before Magistrate Judge King to

aiding and assisting in the preparation and filing of materially false income tax retums,

in violation of 26 U.S.C. § 7206(2). Magistrate Judge King thereafter issued a Report

and Recommendation ("R&R") recommending the Court accept Defendant's guilty plea

(decision on acceptance of the plea agreement was deferred for consideration by the

Undersigned upon completion of a presentence investigation report). R&R, EOF No. 9.

The R&R details why Magistrate Judge King believed Defendant's guilty plea was

knowingly and voluntarily made. See generally, Id. Further, the R&R notified the

parties of their right to object to the same within fourteen days and of the consequences

of the failure to object. Id. at 3. More than fourteen days have passed, and no

objections were filed. For that reason, as well as the reasons stated in the R&R, the

Court ADOPTS the same and ACCEPTS Defendant's guilty plea.

       IT IS SO ORDERED.




                                   MICHAEL H. WATSON, JUDGE
                                   UNITED STATES DISTRICT COURT
